DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  “the optical element(s)” should be “the optical elements”.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “Moving means” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Specifically, paragraph [0019] described a moving means as “the moving means between the mounting structure and balance mass is preferably performed by three Lorentz type actuators (voice-coils), capable of acting on three low-stiffness degrees of freedom of the mounting structure and of the balance mass.”
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the base" in claim 1, line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the mounting frame” in claim 1, line 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the main structure" in claim 2, line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the main structure" in claim 3, line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the main structure" in claim 7, line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the direction perpendicular" in claim 12, line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the two other perpendicular direction" in claim 2, line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the main structure" in claim 13, line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the axes perpendicular" in claim 13, line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the directions perpendicular" in claim 13, line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the main structure" in claim 14, line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the axes perpendicular" in claim 14, line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the two directions perpendicular" in claim 14, lines 7-8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the positioning sensor" in claim 16, line 2.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 5, the phrase “(voice-coils)” renders the claim indefinite because it is unclear whether the limitation(s) in parenthesis are part of the claimed invention.
Regarding claim 8, the phrase “(cascaded)” renders the claim indefinite because it is unclear whether the limitation(s) in parenthesis are part of the claimed invention.
Regarding claim 10, the phrase “(combination)” renders the claim indefinite because it is unclear whether the limitation(s) in parenthesis are part of the claimed invention.
Regarding claim 11, the phrase “(x-axis)” and “(y-axis)” renders the claim indefinite because it is unclear whether the limitation(s) in parenthesis are part of the claimed invention.
Regarding claim 12, the phrase “(y’-axis)”,”(x-axis)”, “(x- and z’-axes)”, and (“Rx, Ry’, and Rz’ rotations)” renders the claim indefinite because it is unclear whether the limitation(s) in parenthesis are part of the claimed invention.
Regarding claim 13, the phrase “(y’-axis)”, “(x- and z’-axes)”, and “(Rx and Rz’ rotations)” renders the claim indefinite because it is unclear whether the limitation(s) in parenthesis are part of the claimed invention.
Regarding claims 4-6, 8-11, 15, 17, and 18 are being rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, because they inherit the deficiencies of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. US 2003/0197914-A1 (hereinafter Cox) in view of Trumper et al. US 8,358,039-B2 (hereinafter Trumper), of record, see Information Disclosure Statement dated 03/08/2019.
Regarding claim 1, Cox teaches 
an instrument for moving and positioning of optical elements with nanometric mechanical stability (see figures 1-3; paragraph [0048] teaches projection system element may therefore be positioned to an accuracy below approximately 0.1 nm) in synchrotron light sources beamlines (figure 1, projection beam PB), comprising,
a reference structure (sub-frame 11); 
a mounting structure (10), to which the optical element(s) (paragraph [0044] teaches a mirror fix to 10 shown in figure 3) is mounted and is attached in a movable manner to the reference structure (11 and paragraph [0044]), allowing for its relative movement in one or more directions or rotations (paragraph [0044] teaches capable of adjusting the mirror (projecting system element 10) in two degrees of freedom: linear displacement in a first direction (vertical as shown in figure 2) and rotational displacement about a second direction (perpendicular to the plane of figure 2), giving two degrees of freedom);
a moving means (actuators 15) for movement of the mounting structure (10) in relation to the base (11);
at least one balance mass (reaction masses 14), also attached in a movable manner to the reference structure (11), 
allowing for the relative movement in one or more directions of rotation (paragraph [0044] teaches capable of adjusting the mirror (projecting system element 10) in two degrees of freedom: linear displacement in a first direction (vertical as shown in figure 2) and rotational displacement about a second direction (perpendicular to the plane of figure 2), giving two degrees of freedom), 
as well as the mounting structure (10), and receiving the reaction force resulting from the positioning of the mounting structure (10) in relation to the reference structure (11), through the actuation of the moving means (15);
a position sensor (servo 13; paragraph [0046] teaches the position of the element measured by servo 13) measuring the position of the mounting frame in relation to the reference structure (paragraph [0046] teaches position sensors 13 are used to measure the position of the projection system element 10 relative to the sub-frame 11);
a main feedback loop (paragraph [0048] and [0049] teaches control of the projection system element is preferably effected by one or more control loops which may include and possible combine both velocity and positional loops) including position sensor (13) and the moving means (15), in which the position sensor (13) information is utilized to control the position of the mounting structure (10) through the moving means (15).
Cox is silent regarding the interferometer.
Trumper teaches an instrument, where the position sensor is an interferometer (column 14, lines 49-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an instrument of Cox to use an interferometer as taught by Trumper, for the purpose of accurately measuring a position (col. 4, lines 57-63).
Regarding claim 2, Cox and Trumper teaches the invention as set forth above and Cox further teaches the instrument (figures 1-3), consisting essentially of the mounting structure (10) which is attached to the main structure (11) by a first spring means (gravity compensators 12, paragraph [0045]).
Regarding claim 3, Cox and Trumper teaches the invention as set forth above and Cox further teaches the instrument (figures 1-3), consisting essentially of the balance mass (reaction mass 14) which is attached to the main structure (11) by a second spring means (resilient mounting member 16, paragraph [0048]).
Regarding claim 4, Cox and Trumper teaches the invention as set forth above and   Cox further teaches the instrument (figures 1-3), consisting essentially of the stiffness characteristics of the first spring means (12) to be equal to the stiffness characteristics of the second spring means (16), allowing for the translations and rotations of interest (free degrees of freedom) of the mounting structure and of the balance mass (14), respectively, in relation to the reference structure (11), limiting complementary translations and rotations (restricted degrees of freedom). (paragraph [0044] teaches capable of adjusting the mirror (projecting system element 10) in two degrees of freedom: linear displacement in a first direction (vertical as shown in figure 2) and rotational displacement about a second direction (perpendicular to the plane of figure 2), giving two degrees of freedom).  Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
Regarding claim 5, Cox and Trumper teaches the invention as set forth above and  Cox further teaches the instrument (figures 1-3), consisting essentially of the moving means being Lorentz type actuators (voice-coils) (15), comprises a minimum number of actuators equal to the number of free degrees of freedom of the mounting structure (10) and of the balance mass (14; paragraph [0023] teaches the schematic system shown is capable of adjusting the position of the projection system element 10 in two degrees of freedom: linear displacement in a first direction (vertical as shown in FIG. 2) and rotational displacement about a second direction (perpendicular to the plane of FIG. 2), giving two degrees of freedom and paragraph [0024] teaches positioning actuators 15 are, preferably Lorenz-force motors).
Regarding claim 6, Cox and Trumper teaches the invention as set forth above and  Cox further teaches the instrument (figures 1-3), wherein the interferometer (servo 13 as due to combination with Trumper) consists of a minimum number of position sensors equal to the number of free degrees of freedom of the mounting structure (10) and of the balance mass (14, shown in figure 3, paragraph [0044] and [0045]).

Regarding claim 7, Cox and Trumper teaches the invention as set forth above and  Cox further teaches the instrument (figures 1-3), consisting essentially of the instrument further comprising a complementary structure (common frame 17, paragraph [0051]), attached in a movable manner to the main structure (11), and a moving means for moving of the complementary structure (17) in relation to the reference structure (11, paragraph [0051]).
Regarding claim 8, Cox and Trumper teaches the invention as set forth above and  Cox further teaches the instrument (figures 1-3), consisting essentially of the mounting structure (10) and the balance mass (14) being attached by the first (12) and second (16) spring means to the complementary structure (17) rather than directly to the base (11), that is, with the complementary structure (17) becoming an intermediate moving element (cascaded) between the mounting structure (10) and the reference structure (11, paragraph [0051]).
Regarding claim 19, Cox further teaches the instrument (figures 1-3),consisting essentially of the positioning sensors (13) with high reading rates and subnanometric resolutions (see figures 1-3; paragraph [0048] teaches projection system element may therefore be positioned to an accuracy below approximately 0.1 nm).
Cox is silent regarding the interferometer comprising interferometric offset sensors. Trumper teaches an instrument, the interferometer comprising interferometric offset
sensors (column 14, lines 49-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an instrument of Cox to use an interferometer as taught by Trumper, for the purpose of accurately measuring a position (col. 4, lines 57-63).

Claims 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. US 2003/0197914-A1 (hereinafter Cox) in view of Trumper et al. US 8,358,039-B2 (hereinafter Trumper) , of record, see Information Disclosure Statement dated 03/08/2019 as applied to claims 1 and 8 above, and further in view of Kwan et al. US2016/0349623 (hereinafter Kwan).
Regarding claim 9, Cox in view of Trumper teaches the invention as set forth above but is silent regarding the third spring means.
Kwan teaches the instrument (figure 4), consisting essentially of the complementary structure being attached to the reference structure (208) by a third spring means elastic elements 202, paragraph [0071]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an instrument of Cox in view of Trumper, to use a third spring means, for the purpose of having the feature of being vibration insulated (paragraph [0070]).
Regarding claim 10, Cox in view of Trumper teaches the invention as set forth above but is silent regarding the third spring means being comprised of a leaf spring or of a set of (combination) lead springs.
Kwan teaches the instrument (figure 4), consisting essentially of each of the first (218), second (222) and/or third spring means (202) being comprised of a leaf spring or of a set of (combination) leaf springs (paragraph [0071] teaches the elastic elements 292 can be for example bending or torsion springs, composed of metal and paragraph [0074] teaches first elastic element 218 can be for example a bending or torsion spring, and paragraph [0076] teaches the first elastic 218 are correspondingly applicable with regard to the second elastic element 222).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an instrument of Cox in view of Trumper, to use the third spring means being comprised of a leaf spring or of a set of (combination) lead springs as taught by Kwan, for the purpose of having the feature of being vibration insulated (paragraph [0070]).
Regarding claim 11, Cox in view of Trumper teaches the invention as set forth above but is silent regarding the reference structure that has a main rotation axis (x-axis), perpendicular to the direction of propagation of the incident beam in the beamline (z-axis).
Kwan teaches the instrument (figure 4), comprising the reference structure (216) that has a main rotation axis (x-axis), perpendicular to the direction of propagation of the incident beam in the beamline (z-axis) (paragraph [0072] teaches the optical element 216 can be embodied for example as a mirror, lens or Alvarez plate. It can be accorded the function of directing the radiation 114 (see FIG. 1) onto the wafer 122 and/or correcting the radiation, for example reducing aberrations and/or improving the overlap accuracy. This is intended to take place in real time during the exposure of the wafer 122, in particular during the scanning thereof. The dynamic ranges with which the optical element 216 has to be positioned in the x-direction, for example, are correspondingly high. The direction x here denotes a horizontal. The z-direction corresponds to the vertical direction, and the y-direction corresponds to the direction respectively orthogonal to the x- and z-directions. Although explained below by way of example for one degree of freedom (in the x-direction), the principle described in the present case is equally applicable to the other five degrees of freedom (two translational degrees of freedom along the axes y, z and the respective rotational degrees of freedom about the axes x, y and z) and paragraph [0073] The mobility of the optical element 216 is realized via a bearing 226 indicated schematically. The mounting is preferably provided in a frictionless manner via aerostatic bearings, for example. The mounting is realized via an air cushion in this case.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an instrument of Cox in view of Trumper, to use the reference structure that has a main rotation axis (x-axis), perpendicular to the direction of propagation of the incident beam in the beamline (z-axis) as taught by Kwan, for the purpose of reducing aberrations and improving the overlap accuracy (paragraph [0072]).
Regarding claim 12, Cox in view of Trumper teaches the invention as set forth above but is silent regarding the direction perpendicular (y′-axis) to the rotation axis of the reference structure (x-axis), in a way that the third set of leaf springs is less rigid in the direction of offset (y′-axis), but quite rigid in the two other perpendicular directions (x- and z′-axes) and in relation to the rotations of to the reference structure (Rx, Ry′ Rz′ rotations).
Kwan teaches the instrument (figure 4), comprising the complementary structure (204) that is movable in relation to the reference structure (216) only in the direction perpendicular (y′-axis) to the rotation axis of the reference structure (x-axis), in a way that the third set of leaf springs (202) is less rigid in the direction of offset (y′-axis), but quite rigid in the two other perpendicular directions (x- and z′-axes) and in relation to the rotations of to the reference structure (Rx, Ry′ Rz′ rotations) (paragraph [0072] teaches the optical element 216 can be embodied for example as a mirror, lens or Alvarez plate. It can be accorded the function of directing the radiation 114 (see FIG. 1) onto the wafer 122 and/or correcting the radiation, for example reducing aberrations and/or improving the overlap accuracy. This is intended to take place in real time during the exposure of the wafer 122, in particular during the scanning thereof. The dynamic ranges with which the optical element 216 has to be positioned in the x-direction, for example, are correspondingly high. The direction x here denotes a horizontal. The z-direction corresponds to the vertical direction, and the y-direction corresponds to the direction respectively orthogonal to the x- and z-directions. Although explained below by way of example for one degree of freedom (in the x-direction), the principle described in the present case is equally applicable to the other five degrees of freedom (two translational degrees of freedom along the axes y, z and the respective rotational degrees of freedom about the axes x, y and z) and paragraph [0073] The mobility of the optical element 216 is realized via a bearing 226 indicated schematically. The mounting is preferably provided in a frictionless manner via aerostatic bearings, for example. The mounting is realized via an air cushion in this case.). Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an instrument of Cox in view of Trumper, to use the direction perpendicular (y′-axis) to the rotation axis of the reference structure (x-axis), in a way that the third set of leaf springs is less rigid in the direction of offset (y′-axis), but quite rigid in the two other perpendicular directions (x- and z′-axes) and in relation to the rotations of to the reference structure (Rx, Ry′ Rz′ rotations) as taught by Kwan, for the purpose of reducing aberrations and improving the overlap accuracy (paragraph [0072]).
Regarding claim 13, Cox in view of Trumper teaches the invention as set forth above but is silent regarding only one translation (y′-axis), in parallel with the moving direction of the complementary structure in relation to the main structure, and two more rotations (Rx and Rz′ rotations), around the axes perpendicular (x- and z′-axes) to translation axis (y′-axis), in a way that the third set of leaf springs is less rigid in the direction of translation (y′-axis) and in the two rotations perpendicular to it (Rx and Rz′ rotations), but rigid in the two directions perpendicular (x′- and z′-axes) to the direction of offset (y′-axes), as well as rigid in the rotation around it (Ry′ rotation).
Kwan teaches the instrument (figure 4), consisting essentially of the mounting structure (2216) which is movable in relation to the complementary structure (204) in only one translation (y′-axis), in parallel with the moving direction of the complementary structure in relation to the main structure, and two more rotations (Rx and Rz′ rotations), around the axes perpendicular (x- and z′-axes) to translation axis (y′-axis), in a way that the third set of leaf springs (202) is less rigid in the direction of translation (y′-axis) and in the two rotations perpendicular to it (Rx and Rz′ rotations), but rigid in the two directions perpendicular (x′- and z′-axes) to the direction of offset (y′-axes), as well as rigid in the rotation around it (Ry′ rotation). (paragraph [0072] teaches the optical element 216 can be embodied for example as a mirror, lens or Alvarez plate. It can be accorded the function of directing the radiation 114 (see FIG. 1) onto the wafer 122 and/or correcting the radiation, for example reducing aberrations and/or improving the overlap accuracy. This is intended to take place in real time during the exposure of the wafer 122, in particular during the scanning thereof. The dynamic ranges with which the optical element 216 has to be positioned in the x-direction, for example, are correspondingly high. The direction x here denotes a horizontal. The z-direction corresponds to the vertical direction, and the y-direction corresponds to the direction respectively orthogonal to the x- and z-directions. Although explained below by way of example for one degree of freedom (in the x-direction), the principle described in the present case is equally applicable to the other five degrees of freedom (two translational degrees of freedom along the axes y, z and the respective rotational degrees of freedom about the axes x, y and z) and paragraph [0073] The mobility of the optical element 216 is realized via a bearing 226 indicated schematically. The mounting is preferably provided in a frictionless manner via aerostatic bearings, for example. The mounting is realized via an air cushion in this case.). Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an instrument of Cox in view of Trumper, to use only one translation (y′-axis), in parallel with the moving direction of the complementary structure in relation to the main structure, and two more rotations (Rx and Rz′ rotations), around the axes perpendicular (x- and z′-axes) to translation axis (y′-axis), in a way that the third set of leaf springs is less rigid in the direction of translation (y′-axis) and in the two rotations perpendicular to it (Rx and Rz′ rotations), but rigid in the two directions perpendicular (x′- and z′-axes) to the direction of offset (y′-axes), as well as rigid in the rotation around it (Ry′ rotation) as taught by Kwan, for the purpose of reducing aberrations and improving the overlap accuracy (paragraph [0072]).
Regarding claim 14, Cox in view of Trumper teaches the invention as set forth above but is silent regarding two more rotations (Rx and Rz′ rotations), around the axes perpendicular (x- and z′-axes) to the axis of translation (y′-axis), such that the second set of leaf springs is less rigid in the direction of translation (y′-axis) and in the two rotations perpendicular to the moving direction (Rx and Rz′ rotations), but rigid in the two directions perpendicular (x′- and z′-axes) to the direction of offset (y′-axes), as well as rigid in the rotation around it (Ry′ rotation).
Kwan teaches the instrument (figure 4), consisting essentially of the balance mass (220) which is movable in relation to the complementary structure (204) in only one translation (y′-axis), in parallel with the moving direction of the complementary structure in relation to the main structure (216, shown in figure 4), and two more rotations (Rx and Rz′ rotations), around the axes perpendicular (x- and z′-axes) to the axis of translation (y′-axis), such that the second set of leaf springs (222) is less rigid in the direction of translation (y′-axis) (shown in figure 4) and in the two rotations perpendicular to the moving direction (Rx and Rz′ rotations), but rigid in the two directions perpendicular (x′- and z′-axes) to the direction of offset (y′-axes), as well as rigid in the rotation around it (Ry′ rotation) (paragraph [0072] teaches the optical element 216 can be embodied for example as a mirror, lens or Alvarez plate. It can be accorded the function of directing the radiation 114 (see FIG. 1) onto the wafer 122 and/or correcting the radiation, for example reducing aberrations and/or improving the overlap accuracy. This is intended to take place in real time during the exposure of the wafer 122, in particular during the scanning thereof. The dynamic ranges with which the optical element 216 has to be positioned in the x-direction, for example, are correspondingly high. The direction x here denotes a horizontal. The z-direction corresponds to the vertical direction, and the y-direction corresponds to the direction respectively orthogonal to the x- and z-directions. Although explained below by way of example for one degree of freedom (in the x-direction), the principle described in the present case is equally applicable to the other five degrees of freedom (two translational degrees of freedom along the axes y, z and the respective rotational degrees of freedom about the axes x, y and z) and paragraph [0073] The mobility of the optical element 216 is realized via a bearing 226 indicated schematically. The mounting is preferably provided in a frictionless manner via aerostatic bearings, for example. The mounting is realized via an air cushion in this case.). Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an instrument of Cox in view of Trumper, to use two more rotations (Rx and Rz′ rotations), around the axes perpendicular (x- and z′-axes) to the axis of translation (y′-axis), such that the second set of leaf springs is less rigid in the direction of translation (y′-axis) and in the two rotations perpendicular to the moving direction (Rx and Rz′ rotations), but rigid in the two directions perpendicular (x′- and z′-axes) to the direction of offset (y′-axes), as well as rigid in the rotation around it (Ry′ rotation) as taught by Kwan, for the purpose of reducing aberrations and improving the overlap accuracy (paragraph [0072])..
Regarding claim 15, Cox further teaches the instrument (figures 1-3), comprising an additional complementary mounting structure (17), rigidly fixed to the reference structure (11), and a complementary optical element (paragraph [0044] teaches a mirror fix to 10 shown in figure 3), rigidly mounted to the complementary mounting structure (10). Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Regarding claim 16, Cox further teaches the instrument (figures 1-3), consisting essentially of the positioning sensor (paragraph [0046] teaches position sensors 13 are used to measure the position of the projection system element 10 relative to the sub-frame 11) that measures the position of the mounting structure (10) in relation to the additional complementary mounting structure (17), rather than in relation to the reference structure (11), allowing for a better positioning accuracy between the optical element (paragraph [0044] teaches a mirror fix to 10 shown in figure 3) and the complementary optical element (shown in figure 2; paragraph [0044] teaches  a mirror fix to 10 shown in figure 3).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cox et al. US 2003/0197914-A1 (hereinafter Cox) in view of Trumper et al. US 8,358,039-B2 (hereinafter Trumper) , of record, see Information Disclosure Statement dated 03/08/2019 and Kwan et al. US2016/0349623 (hereinafter Kwan) as applied to claim 16 above, and further in view of Yun et al. US20170052128 (hereinafter Yun).
Regarding claim 17, Cox further teaches the instrument (figures 1-3), according to claim 16, wherein the instrument is an optical element  (paragraph [0044] teaches a mirror fix to 10 shown in figure 3) and the complementary optical element (shown in figure 2; paragraph [0044] teaches  a mirror fix to 10 shown in figure 3), the first one being rigidly mounted to the mounting structure (10) and the second one being rigidly mounted to the complementary mounting structure (10, shown in figure 2). Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Cox in view of Trumper and Kwan is silent regarding double-crystal monochromator and diffraction crystals.
Yun teaches the instrument, having the double-crystal monochromator (figure 8 double crystal monochromator) and diffraction crystals (diffraction crystals 3033 and 3035).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an instrument of Cox in view of Trumper and Kwan, to use double-crystal monochromator and diffraction crystals as taught by Yun, for the purpose of spectral selectivity (paragraph [0057]).
Regarding claim 18, Cox further teaches the instrument (figures 1-3), consisting essentially of the optical element   (paragraph [0044] teaches a mirror fix to 10 shown in figure 3)and the complementary optical element (shown in figure 2, (paragraph [0044] teaches a mirror fix to 10 shown in figure 3), with an element of each pair rigidly mounted to the mounting structure (10) and to the complementary mounting structure (10, shown in figure 2). Because the structure of the claimed system, as identified above and in the original action, is the same as that claimed, it must inherently perform the same function and feature.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997) (The absence of a disclosure in a prior art reference relating to function did not defeat the Board’s finding of anticipation of claimed apparatus because the limitations at issue were found to be inherent in the prior art reference); see also In re Swinehart, 439 F.2d 210, 212-13, 169 USPQ 226, 228-29 (CCPA 1971); In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch  & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). MPEP §2114.
Cox in view of Trumper and Kwan is silent regarding comprised of multiples pairs of crystals with distinct characteristics.
		Yun teaches the instrument, having the comprised of multiples pairs of crystals with distinct characteristics (diffraction crystals 3033 and 3035, paragraph [0062] teaches This monochromator 3303 comprises two planar Bragg diffraction crystals 3033 and 3035 arranged with respect to the collimated beam such that only x-rays of a certain wavelength are reflected from both of the crystals and emerge as a collimated monochromatic beam 2905.  Adjusting the 
angle of the crystals relative to the collimated beam 2900 allows the selection of a particular wavelength.  Although a is shown, other wavelength selective elements may be used in the optical train, such as channel cut crystals or even single crystals (curved or planar) or a single multilayer reflector. ).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify an instrument of Cox in view of Trumper and Kwan, to use comprised of multiples pairs of crystals with distinct characteristics as taught by Yun, for the purpose of spectral selectivity (paragraph [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534.  The examiner can normally be reached on Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY A DUONG/            Examiner, Art Unit 2872                                                                                                                                                                                            
/MARIN PICHLER/            Primary Examiner, Art Unit 2872